Case 2:18-cv-02856-SMM Document 17 Filed 04/01/19 Page 1of 2

AQ 133 (Rev. 12/09) Bill of Costs

UNITED STATES DISTRICT COURT

for the

District of Arizona

 

G & G Closed Circuit Events, LLC )
v. Case No.: 2:18-cv-02856-SMM
Martin Cardenas, )
)
BILL OF COSTS
Judgment having been entered in the above entitled action on 03/18/2019 against _ Defendant :
the Clerk is requested to tax the following as costs: em
Fees ofthe Clerk 2.00.0... 00.00. ce eae erence eee ete e eee n wae b tae eaegs $e 400.00 ;
Fees for service of summons and subpoena... 20.00. ccc cece cece eccccccccucececcee. 89.00 _
Fees for printed or electronically recorded transcripts necessarily obtained for use in the case...... 9.00
Fees and disbursements for printing «22.2.0... 00. cece cece cee eee vee cecvcceceenes 800
Fees for witnesses (itemize on page 070) oc cect cc cue eu eccuccccccvucneccerel. 8-00
Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case... 10... kee cece eee cece ee vuuttccccecevuces oe 0.00
Docket fees under 28 U.S.C. 1923 0 cece ee cece cece ctecebceceeseeces ___9.00
Costs as shown on Mandate of Court of Appeals... 0.00.0. ccc ccc cee cee ccececccccececceecee. 8-00
Compensation of court-appointed experts .. 0.0.0.0 eee ccc cece cee acca cecccceceeeeeee. 800 .
Compensation of interpreters and costs.of special interpretation services under 28 U.S.C. 1828 ..... 800
Other costs (please jemtize) 6. ee ee beeen eae Pro H ac Vv ice Fee bebe e eee 8.00
TOTAL — $ 244-00

SPECIAL NOTE. Attach to your bill an itemization and documentation for requested costs in all categories,

 

Declaration

sts are correct and were necessarily incurred in this action and that the
necessarily performed. A copy of this bill has been served on all parties

   
 
 

! declare under penalty of perjury that the foregoing
services for which fees have been charged were actually a
in the following manner:

[_] Electronic service

[ ] Other:

s/ Attorney:

First class mail, postage prepaid

 

 

Name of Attorney: Thomas P. Riley

For: G&G Closed Circuit Events, LLC Date: 04/01/2019
Name af Claining Party

 

Taxation of Costs

Costs are taxed in the amount of _ and included in the judgment.

 

By:
Clerk of Court Deputy Clerk , Date

 

 

 

 
Case 2:18-cv-02856-SMM Document 17 Filed 04/01/19 Page 2 of 2

AO 133 (Rev. 12/09} Bill of Costs

UNITED STATES DISTRICT COURT

 

Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)

 

ATTENDANCE SUBSISTENCE MILEAGE
Total Cost

NAME, CITY AND STATE OF RESIDENCE Total ‘Total Total Each Witness
Days Cost Days Cast Miles Cast

 

 

$0.00
$0.00
“$0.0
$0.00
$0.00.

$0.00

 

 

 

 

TOTAL $0.00

 

 

 

 

 

 

NOTICE

Section 1924, Title 28, U.S, Code (effective September 1, 1948) provides:
“Sec. 1924, Verification of bill of costs.”

“Before any bill of costs is taxcd, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
that the services for which fees have been charged were actually and necessarily performed.”

See also Section 1920 of Title 28, which reads in part as follows:
“A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

The Federal Rules of Civil Procedure contain the following provisions:
RULE 54(0)(4)

Costs Other than Attorneys’ Tees,

Unless a federal statute, these rules, or a court order provides otherwise, costs — other than attorney's fees — should be allowed to the
prevailing party. But costs against the United States, its officers, and iis agencies may be imposed only to the extent allowed by law. The clerk
may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk’s action.

* RULE 6

(a) Additional Time Afler Certain Kinds of Service.

When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
added afler the period would otherwise expire under Rule 6(a).

RULE 58(e)
Cast or Fee Awards:

Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But ifa
limely motion for attorney's fees is made under Rule 54(d)(2}, the court may act before a notice of appeal has been filed and become
effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.

 

 

 
